         Case 1:20-cv-00242-BLW Document 2-1 Filed 05/20/20 Page 1 of 7




Amy A. Lombardo, ISB No. 8646
Alexandra L. Hodson, ISB No. 10631
PARSONS BEHLE & LATIMER
800 W. Main Street, Suite 1300
Boise, ID 83702
Telephone: (208) 562-4900
Facsimile: (208) 562-4901
Email: ALombardo@parsonsbehle.com
        AHodson@parsonsehle.com

Attorneys for Plaintiffs


                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO

 DENA MORENO, an individual; ROBERT
 THOMAS an individual; and NICHOLAS                   Case No. 1:20-cv-00242-BLW
 JONES FOR CONGRESS,
                                                      MEMORANDUM IN SUPPORT OF
                            Plaintiffs,               AMENDED PETITION/MOTION FOR
                                                      TEMPORARY RESTRAINING ORDER
 v.                                                   AND EMERGENCY INJUNCTIVE
                                                      RELIEF
 IDAHO SECRETARY OF STATE; and
 LAWERENCE DENNEY, in his official
 capacity as secretary of state,


                            Defendants.


                                          I. INTRODUCTION

       “There is no right more basic in our democracy than the right to participate in electing our

political leaders.” McCutcheon v. Fed. Election Comm’n, 134 S. Ct. 1434, 1435 (2014) (plurality

opinion). “Other rights, even the most basic, are illusory if the right to vote is undermined.”

Wesberry v. Sanders, 376 U.S. 1, 17 (1964). A preliminary injunction is needed here to prevent

the disenfranchisement of hundreds of eligible prospective voters in Idaho through no fault of their

own.




                                                 1
         Case 1:20-cv-00242-BLW Document 2-1 Filed 05/20/20 Page 2 of 7




       Under Idaho law, the deadline for Idaho voters to obtain an absentee ballot for the 2020

Primary was Tuesday, May 19, 2020. I.C. § 34–601. All voting for Idaho’s 2020 Primary election

is by absentee ballot only as a result of health concerns due to COVID-19. This emergency arises

from problems with the Secretary of State (“SOS”) website, which have caused voters to be unable

to request and obtain an absentee ballot for voting in the 2020 Primary election.

       Over the last two months, Defendants have encouraged voters to request absentee ballots

through the Secretary of State’s (“SOS”) online portal. Indeed, on Monday, May 18, 2020,

Defendant Lawerence Denney appeared on the Nate Shelman Show and emphasized that voters

may request their absentee ballots through the SOS website until 8:00 PM the following day,

Tuesday, May 19, 2020 (the deadline to request a ballot). He also indicated that no ballot requests

would be accepted if not requested online or submitted to the county clerk by 8:00 PM. However,

in the days leading up to and including the May 19 request deadline, the online portal failed to

process all ballot requests due to tremendous demand. Defendants acknowledge that their website

broke in the critical lead-up to the ballot request deadline, preventing Idahoans from requesting

absentee ballots online. Defendants nonetheless have not extended the deadline to protect the

voting rights of citizens who attempted to request a ballot online before the deadline but were

unable to do so, through no fault of their own.

       As a result, Plaintiffs are concerned that voters do not have access to an absentee ballot,

which is the only means of voting in the 2020 Primary election. This would deprive them to

exercise their right to vote under the United States Constitution and the Idaho Constitution.

       Unless the deadline to obtain an absentee ballot is extended to 8pm on Tuesday, May 26,

2020, and unless Defendants are required to expend additional resources notifying voters of the

additional time to request an absentee ballot, qualified electors will be deprived of a meaningful




                                                  2
         Case 1:20-cv-00242-BLW Document 2-1 Filed 05/20/20 Page 3 of 7




opportunity to exercise their right to vote under the First and Fourteenth Amendments to the United

States Constitution, and under the Idaho Constitution Art. 1, §§ 1, 2, 19. The extension provides

adequate opportunity to those seeking to exercise the right to vote in this Primary election

otherwise denied to them by the Defendants’ actions.

                                         V. ARGUMENT

       The right to vote in an election is guaranteed by, inter alia, the First and Fourteenth

Amendments to the United States Constitution and 52 U.S.C. § 10101 (formerly cited as 42 U.S.C.

§ 1971), as well as Idaho Constitution Art. 1, §§ 1, 2, 19. Plaintiffs have standing to enforce these

rights and all rights asserted herein, on behalf of themselves and the voters who are Plaintiff

Nicholas Jones for Congress’s supporters.

       Defendant Denney has failed to fulfill his duty as Chief Election Officer pursuant to Idaho

Code section 34-201, et seq. to provide voters with the ability to obtain an absentee ballot. Due to

problems with the Secretary of State website—where voters have been instructed to go to request

their absentee ballots for the 2020 Primary election—many voters will be deprived of an

opportunity to exercise their constitutional rights. Although Defendant was aware of the issues

with its website, it did not do anything to resolve the problem, but instead merely posted the

following note on the website informing voters of the issues:




                                                 3
            Case 1:20-cv-00242-BLW Document 2-1 Filed 05/20/20 Page 4 of 7




       On the last day to obtain an absentee ballot, Plaintiff Nicholas Jones for Congress was

flooded with requests for help from voters who are unable to request their absentee ballots through

the Secretary of State’s online portal. Plaintiff confirmed with the Secretary of State’s Election

Division that their website was failing due to tremendous demand, but the SOS made no guarantee

that it would be fixed by the 8 PM deadline. In addition, Plaintiffs Moreno and Thomas attempted

to request absentee ballots online but were unable to do so due to the website’s failure. It is likely

that many voters gave up trying to obtain a ballot due to the website’s repeated failures to process

requests.

       Indeed, Chief Deputy Secretary of State Chad Houck told the Idaho Statesman that the

SOS’s office knew that the SOS website would not be able to handle an enormous flood of absentee

ballot requests, which is why the SOS started a campaign to encourage voters to request absentee

ballots 45-days earlier. Nonetheless, Mr. Houck indicated that the SOS did not have plans to extend

the deadline to request a ballot.

       Although some counties, such as Ada County, appear to have prepared for the SOS website

failure and offered voters the ability to submit absentee ballot requests until 8PM by driving to a

location and requesting a ballot in person, such measures may not have been state-wide and do not

adequately provide access to a ballot for many voters, especially those with health concerns who

were relying on the SOS website to obtain their ballot. Further, just two hours before the ballot

request deadline, the Ada County Elections office, through Twitter, encouraged voters to download

the request form, print it, sign it, take a picture of it or scan it, and then email it back to them.

However, even if voters saw that information, it outlined an onerous process that they were not

likely willing or able to complete just before the ballot request deadline.




                                                  4
            Case 1:20-cv-00242-BLW Document 2-1 Filed 05/20/20 Page 5 of 7




       The above-referenced conduct of Defendants violated the fundamental right to vote

inherent in the United States Constitution, 52 U.S.C. § 10101, 42 U.S.C. § 1983, and Idaho

Constitution Art. 1 §§ 1, 2, 19. Unless Defendants are required to extend the deadline to obtain

absentee ballots and expend additional resources notifying voters of the extended time for

requesting a ballot, qualified electors will be deprived of a meaningful opportunity to exercise their

right to vote under the First and Fourteenth Amendments to the United States Constitution, and

under the Idaho Constitution Art. 1, §§ 1, 2, 19. The relief requested would reflect the practical

administrative issues that may be involved in the extension of time, while offering voters seeking

the opportunity denied to them by the Defendant’s actions, to participate in the 2020 Primary

election.

       The violation of a citizen’s right to vote is the quintessential irreparable injury justifying

an injunction. “By finding an abridgement to the voters’ constitutional right to vote, irreparable

harm is presumed and no further showing of injury need be made.” Touchston v. McDermott, 234

F.3d 1133, 1158-59 (11th Cir. 2000); see also Obama for Am. v. Husted (“OFA”), 697 F.3d 423,

436 (6th Cir. 2012); Council of Alt. Political Parties v. Hooks, 121 F.3d 876 (3d Cir. 1997);

Williams v. Salerno, 792 F.2d 323, 326 (2d Cir. 1986). Absent relief here, hundreds of Idahoans

will be disenfranchised as a result of Defendants’ refusal to extend the absentee ballot request

deadline after the online request tool malfunctioned and then crashed in the days leading up to the

deadline. Plaintiffs Dena Moreno and Robert Thomas are among these Idahoans facing imminent

disenfranchisement. Absent an extension of the deadline, they, as well as Plaintiff Nicholas Jones

for Congress’s supporters, will not be able to vote in the upcoming Primary election. Plaintiffs

have no adequate remedy at law.




                                                  5
          Case 1:20-cv-00242-BLW Document 2-1 Filed 05/20/20 Page 6 of 7




                                        VI. CONCLUSION

        For the reasons stated herein, Plaintiffs respectfully request that this Court grant

Plaintiffs’ Amended Petition/Motion for Temporary Restraining Order and Emergency

Injunctive Relief and order Defendants to extend the deadline to request an absentee ballot to

Tuesday, May 26, 2020 and to provide public notice of these extended voting opportunities by

notifying all local media of the extension and by posting notices of the extension on its website

and at its office(s)


         DATED THIS 20th day of May, 2020.

                                               PARSONS BEHLE & LATIMER




                                               By: /s/ Amy A. Lombardo
                                                   Amy A. Lombardo
                                                   Attorney for Plaintiffs




                                                  6
        Case 1:20-cv-00242-BLW Document 2-1 Filed 05/20/20 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 20th day of May, 2020, a true and correct copy of the
within and foregoing instrument was served upon:



 Idaho Secretary of State                        U.S. Mail
 Elections and Administration                    Facsimile
 700 W. Jefferson Street, Room E205              Hand Delivery
 Boise, ID 83702                                 Overnight Delivery
                                                 Email Jason.Hancock@sos.idaho.gov



 Lawerence Denney, Secretary of State            U.S. Mail
 Idaho Secretary of State                        Facsimile
 Elections and Administration                    Hand Delivery
 700 W. Jefferson Street, Room E205              Overnight Delivery
 Boise, ID 83702                                 Email Jason.Hancock@sos.idaho.gov




                                         /s/ Amy A. Lombardo
                                         Amy A. Lombardo




                                           7
